IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-61,379-02


EX PARTE ROBERT LEE THOMPSON





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. 740416-B IN THE 351ST JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In March 1998, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Thompson v. State, No.
AP-73,128 (Tex. Crim. App. June 25, 2003)(not designated for publication).   Applicant filed
his initial post-conviction application for writ of habeas corpus in the trial court on July 13,
2000.   We filed and set the case and ultimately denied relief.  Ex parte Thompson, 179
S.W.3d 549 (Tex Crim. App. 2005).  Applicant's subsequent application was filed in the trial
court on June 16, 2009.
	Applicant presents a single allegation in his application in which he asserts that he was
denied effective assistance of counsel because trial counsel failed to investigate and present
mitigating evidence.  We have reviewed the application and find that his allegation fails to
satisfy the requirements of Article 11.071 § 5.  Accordingly, applicant's application is
dismissed.
	IT IS SO ORDERED THIS THE 16TH DAY OF SEPTEMBER, 2009.

Do Not Publish